DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/686984 filed on November 18, 2019.  Claims 1 – 20 are pending.
Priority
This application is claiming a continuation benefit of prior-filed application No. 15/401456 (now U.S Patent 10,574,736) under 35 U.S.C. 120, 121, 365(c), or 386(c).  Because this application names the inventor or at least one joint inventor named in the prior application 15/401456, and the prior application was copending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 01/09/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2019 were filed after the mailing date of the application on 11/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 16 and 19 - 21 of U.S. Patent 10,574,736.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional nonstatutory obviousness-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 16/686984
U.S. Patent 10,574,736
1.    A method comprising:
managing microservice function requests by a computer:
1. A computer-implemented method for managing microservice function requests, the computer-implemented method comprising: 
receiving a request originating from a browser to execute a function corresponding to a microservice locally deployed on the computer using a software development kit operating in the computer, wherein:
the microservice locally deployed on the computer is a component of a microservice architecture remotely deployed in a remote-computing environment;
receiving, by a computer, a request originating from a browser of the computer to execute a function corresponding to a microservice locally deployed on the computer using a software development kit operating in the computer, 
wherein the microservice locally deployed on the computer is a component of a microservice architecture remotely deployed in a remote computing environment; 

routing, by the computer, the request to execute the function to the microservice locally deployed on the computer using a local reverse proxy running in the software development kit, wherein the local reverse proxy fronts and points to a plurality of microservices in the microservice architecture remotely deployed in the remote computing environment; 

receiving, by the computer, other requests originating from the browser of the computer to 

routing, by the computer, via a single uniform resource locator corresponding to a remote reverse proxy running in the remote computing environment, the other requests to execute the one or more other functions corresponding to the one or more microservices in the remotely deployed microservice architecture using the local reverse proxy running in the software development kit, wherein:
a remote reverse proxy fronts and points to the plurality of the microservices of the microservice architecture remotely deployed in the remote computing environment;
the remote reverse proxy fronts and points to the plurality of the microservices of the microservice architecture remotely deployed in the remote computing environment; and
a local reverse proxy running in the software development kit has access to a session token linking the browser of the computer to the remote reverse proxy in a context of a single user 


 that all of the elements of the instant application 16/686984 (herein ‘984) claim 1 are to be found in U.S. Patent 10,574,736 (herein ‘736) claim 1 (as the instant application ‘984 claim 1 fully encompasses ‘736 claim 1).  The difference between ‘984 claim 1 and ‘736 claim 1 lies in the fact that the ‘736 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘736 patent is in effect a “species” of the “generic” invention of ‘984 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘984 claim 1 is anticipated by claim 1 of ‘736, it is not patently distinct from ‘736 claim 1.
In regard to claim 2, see claim 5 of ‘736.
In regard to claim 3, see claim 6 of ‘736.
In regard to claim 4, see claim 7 of ‘736.
In regard to claim 5, see claim 2 of ‘736.
In regard to claim 6, see claim 3 of ‘736.
In regard to claim 7, see claim 4 of ‘736.
In regard to claim 8, see claim 1 of ‘736.
In regard to claim 9, see claim 8 of ‘736.
In regard to claim 10, see claim 9 of ‘736.
In regard to claim 11:
Application 16686984
Patent 10,574,736

a storage device in communication with the bus system, wherein the storage device includes program instructions; and
a processor in communication with the bus system, wherein the processor executes the program instructions to manage microservice function requests by:
    10. A computer system for managing microservice function requests, the computer system comprising: 
a bus system; 
a storage device connected to the bus system, wherein the storage device stores program instructions; and 
a processor connected to the bus system, wherein the processor executes the program instructions to: 
receiving a request originating from a browser of the computer system to execute a function corresponding to a microservice locally deployed on the computer system using a software development kit operating in the computer system; and
receive a request originating from a browser of the computer system to execute a function corresponding to a microservice locally deployed on the computer system using a software development kit operating in the computer system, 
routing the request to execute the function to the microservice locally deployed on the computer system using a local reverse proxy running in the software development kit, wherein the local reverse proxy fronts and points to a plurality of microservices in a microservice architecture remotely deployed in a remote-computing environment;
route the request to execute the function to the microservice locally deployed on the computer system using a local reverse proxy running in the software development kit, wherein the local reverse proxy fronts and points to a plurality of microservices in the microservice architecture remotely deployed in the remote computing environment; 

receive other requests originating from the browser of the computer system to execute one or more other functions corresponding to one or more microservices in the remotely deployed microservice architecture that interact with the function corresponding to the microservice locally deployed on the computer system using the software development kit operating in the computer system; and 

route, via a single uniform resource locator corresponding to a remote reverse proxy running in the remote computing environment, the other requests to execute the one or more other functions corresponding to the one or more microservices in the remotely deployed microservice architecture using the local reverse proxy running in the software development kit, 
wherein: the microservice locally deployed on the computer system is a component of the microservice architecture remotely deployed in the remote-computing environment;
wherein the microservice locally deployed on the computer system is a component of a microservice architecture remotely deployed in a remote computing environment;
a remote reverse proxy fronts and points to the plurality of the microservices of the microservice 


the local reverse proxy running in the software development kit is able to route the other requests via the single uniform resource locator corresponding to the remote reverse proxy 
the local reverse proxy has access to a session token linking the browser of the computer system to the remote reverse proxy in a context of a single user login session.
because the local reverse proxy has access to a session token linking the browser of the computer to the remote reverse proxy in a context of a single user login session. 

It is clear that all of the elements of the instant application 16/686984 (herein ‘984) claim 11 are to be found in U.S. Patent 10,574,736 (herein ‘736) claim 10 (as the instant application ‘984 claim 11 fully encompasses ‘736 claim 10).  The difference between ‘984 claim 11 and ‘736 claim 10 lies in the fact that the ‘736 claim includes many more elements and is thus much more specific.  Thus the invention of claim 10 of the ‘736 patent is in effect a “species” of the “generic” invention of ‘984 claim 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘984 claim 10 is anticipated by claim 11 of ‘736, it is not patently distinct from ‘736 claim 11.
In regard to claim 12, see claim 11 of ‘736.
In regard to claim 13, see claim 12 of ‘736.
In regard to claim 14, see claim 13 of ‘736.
In regard to claim 15, see claim 14 of ‘736.
In regard to claim 16:
Application 16686984
U.S. Patent 10,574,736

one or more computer-readable media including instructions for managing microservice function requests, wherein:
the one or more computer-readable media are not transitory per se; and the instructions comprise
    15. A computer program product for managing microservice function requests, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
first program code for receiving a request originating from a browser of a computer to execute a function corresponding to a microservice locally deployed on the computer using a software development kit operating in the computer, wherein the microservice locally deployed on the computer is a component of a microservice architecture remotely deployed in a remote-computing environment;
receiving, by the computer, a request originating from a browser of the computer to execute a function corresponding to a microservice locally deployed on the computer using a software development kit operating in the computer, 
wherein the microservice locally deployed on the computer is a component of a microservice architecture remotely deployed in a remote computing environment;
second program code for routing the request to execute the function to the microservice locally deployed on the computer using a local reverse proxy running in the software development kit, wherein the local reverse proxy fronts and points to a plurality of microservices in the microservice architecture remotely deployed in the remote-computing environment; and

wherein:



routing, by the computer, via a single uniform resource locator corresponding to a remote reverse proxy running in the remote computing environment, the other requests to execute the one or more other functions corresponding to the one or more microservices in the remotely deployed microservice architecture using the local reverse proxy running in the software development kit, wherein: 
the microservice architecture interacts with the function corresponding to the microservice locally deployed on the computer using the software development kit operating in the computer;
that interact with the function corresponding to the microservice locally deployed on the computer using the software development kit operating in the computer; and
a remote reverse proxy fronts and points to the plurality of the microservices of the microservice 


 that all of the elements of the instant application 16/686984 (herein ‘984) claim 16 are to be found in U.S. Patent 10,574,736 (herein ‘736) claim 15 (as the instant application ‘984 claim 16 fully encompasses ‘736 claim 15).  The difference between ‘984 claim 16 and ‘736 claim 15 lies in the fact that the ‘736 claim includes many more elements and is thus much more specific.  Thus the invention of claim 15 of the ‘736 patent is in effect a “species” of the “generic” invention of ‘984 claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘984 claim 15 is anticipated by claim 16 of ‘736, it is not patently distinct from ‘736 claim 16.
In regard to claim 17, see claim 19 of ‘736.
In regard to claim 18, see claim 20 of ‘736.
In regard to claim 19, see claim 21 of ‘736.
In regard to claim 20, see claim 16 of ‘736.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In regard to claim 16, the limitation “ the one or more computer-readable media are not transitory per se” is indefinite.  “Per se” is a Latin phrase literally meaning “by itself”, and it is commonly used to distinguish between two related ideas.  The limitation is indefinite as written because it is hard to conceive computer-readable media that would be in a non-transitory state by itself but if not by itself be in a transitory state (which would therein make the claim non-statutory under 35 U.S.C. 101).  The limitation should be re-written to describe the computer-readable media to be non-transitory without condition (e.g. remove the per se).  Appropriate correction is required.
In regard to claims 17 – 20, said claims inherit the rejection of parent claim 16. 

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for managing local microservice development for deployment in a remote microservice architecture, wherein microservices are locally deployed on a computer using a software development kit operating in the computer and a microservice is a component of microservice architecture remotely deployed in a remote computing environment.  One or more requests are routed from the local computer to execute the functions of the 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 13, 15 – 18, and 20   are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S.2017/0220011 A1; herein referred to as Hart) in view of Mukkamala et al. (U.S. 2017/092414 A1; herein referred to as Mukkamala).
In regard to claim 1, Hart teaches a method comprising (“. . . Systems and methods are presented for a mobile device comprising an industrial internet application container  . . .” – abstract):
managing microservice function requests (“. . . the operations services may include a microservices marketplace where developers can publish their services and/or retrieve services from third parties. . .” ¶ [0050]) by a computer (“. . . The industrial asset cloud computing system comprises an asset cloud computing system comprising a mobile service and a client software development kit :
receiving a request originating from a browser (“ . . . A webapp 210 may be a web application or application built with web technologies. One example of a webapp 210 is an application comprised of Web Browser interpretable languages, such as but not limited to, HTML, JavaScript, CSS, and the like . . .” ¶ [0016]  to execute a function (“ . . the applications 610 include a home application 650, a contacts application 652, a browser application 654 . . . the applications 610 are programs that execute functions defined in the programs . . .” ¶ [0122])  corresponding to a microservice locally deployed on the computer (“ . . . The mobile service platform 204 supports industrial internet applications (e.g., webapp 210 and native app 212) that need offline support and integration with a data domain 238, including enterprise systems, third-party services and microservices, such as asset services 108A, analytics services 108B, data services 108C, and security services 108E as shown in FIG. 1 . . .” ¶ [0074]) using a software development kit operating in the computer (“ . . . FIG. 2 is a block diagram illustrating an instance of an SDK 202 on an interface device (e.g., interface device 140 from FIG. 1) such as a mobile device 208, and an IIOT cloud 206 comprising a mobile service platform 204 (e.g., mobile service platform 112 from FIG. 1). As described above, an SDK may be provided for a developer to use to create one or more mobile industrial internet applications. . .” ¶ [0056]), wherein: the microservice locally deployed on the computer is a component of a microservice architecture (e.g. asset cloud computing system 106 with mobile services platform – see Fig. 1) remotely deployed in a remote-computing environment (e.g. IIOT cloud – see Fig. 1) (“ . . . FIG. 2 is a block diagram illustrating an instance of a software development kit (SDK) on an interface device and an IIOT cloud comprising a mobile service ;
a remote reverse proxy (e.g. API gateway 224) fronts and points to the plurality of the microservices of the microservice architecture remotely deployed in the remote computing environment (“ . . . The mobile service platform 204 may comprise an API gateway 224 that receives requests and commands from a mobile device 208 and sends data to the mobile device 208. For example, the mobile device 208 may send a request to the IIOT cloud 206 via the API gateway 224 to synchronize (sync) data between the local database 216 of mobile device 208 and the cache 227 and data domain 238 . . .” ¶ [0076]);
a local reverse proxy (see Fig. 2 mobile app container including on device restful services API:  “. . . The instance of the SDK may be referred to as a mobile app container 202 or an industrial internet application container. The mobile app container 202 may comprise a number of services. For example, the mobile app container 202 may comprise a boot service 214, a window (win) service 215, a database 216, an authentication service 217, a notify service 218, a user service 219, and one or more custom services 220. This collection of services may be on-device RESTful services that may be extended, modified, and/or replaced . . .” ¶ [0059]) running in the software development kit (“ . . . the SDK may provide the ability for a developer to add one or more additional custom service 220. The one or more custom services 220 developed by the developer may be included in the mobile app container 202 and may be interfaced in the same way as the other services (e.g., as a RESTful service) For example, since the SDK is open and extensible, it gives a developer the flexibility to change the base functionality of the application container to support additional functionality that is unique to the application that the has access to a session token (e.g. client session) linking the browser (e.g. mobile application) of the computer (see Fig. 2 mobile device) to the remote reverse proxy (see Fig. 2, ¶¶[0077-0078] (“ . . . The mobile service platform 204 may comprise a session service 226. The session service 226 may ensure users are authorized to access data from a data domain 238. For example, the session service 226 may send a message to a role-based access control system 230 (RBAC) for a user to be authorized via the authorization service 236. The RBAC 230 and/or the authorization service 236 may apply rules and policies determined by a data domain 238 for which users may access which data from the data domain 238. For example, there may be a private channel of data that only users in an executive group may be able to access. The session service 226 may create a client session on a sync gateway 240 to establish a connection to sync data between the local database 216 of the mobile device 208 and the cache 227 and/or data domain 238 . . . “)   in a context of a single user login session (see ¶ [0067] “ . . . The authentication service 217 facilitates tasks such as login, logout, and management and validation of offline authentication credentials. For example, the authentication service 217 may request user login information (e.g., user name, password, etc.) and interface with a security module (e.g., authentication service 222) of the mobile service platform 204, to authenticate a user of the mobile industrial internet application. Authentication may be conducted via a standard of authentication such as a uniform authentication and authorization system (UAA) or other such system . . . “).
Hart fails to explicitly teach and the local reverse proxy is configured to route other requests via a single uniform resource locator corresponding to the remote reverse proxy.  However Mukkamala teaches and the local reverse proxy (e.g. M2H mobile gateway 206, Fig.2, see ¶¶[0077-0078] (“ . . . The IIoT machine 104 can be coupled with various interface devices 230 via one or more wired or wireless communication protocols, such as over the M2H gateway 206. In an example  is configured to route other requests via a single uniform resource locator (e.g. redirect address)  corresponding to the remote reverse proxy (e.g. API gateway) 1524 see Fig. 15) (“ . . . In the example of FIG. 6 and FIG. 7, various operations or processes are illustrated by arrows that depict, e.g., an information flow. For example, operation 511 corresponds to providing or receiving technician credential data at the UAA interface 605 . . .  at operation 531 of FIG. 6, the redirect address (e.g., URL) points to a RESTful endpoint hosted at the enrollment portal 510 (e.g., at a web console associated with the IIoT machine 104 . . .” ¶ ¶ [0106 – 0109], Fig.6;” . . . The mobile device 1508 can be coupled with the IIoT cloud 106 via one or more networks as described earlier. The IIoT cloud 106 can comprise a mobile service platform 1504 . . .” The mobile service platform 1504 can comprise an API gateway 1524 that receives requests and commands from a mobile device 1508 and sends data to the mobile device 1508 . . .” ¶ [0207 – 0209], Fig. 15).
It  would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for managing industrial assets by using applications for interfacing with an optimizing industrial assets, the applications generated with development tools from a software development kit using an interface device, such as a mobile device, requests from the applications routed to an IIOT cloud through a common URL, as taught by Mukkamala, into a method and system for developing industrial asset applications on a mobile device using microservices developed using a software development kit where the requests and commands 
In regard to claim 2, the combination of Hart and Mukkamala teaches further comprising: generating, by the computer, the software development kit having the local reverse proxy (e.g. see Fig. 2 mobile app container see Hart ¶ [0059]) that fronts and points to the microservice locally deployed on the computer (“. . . The development platform further comprises a development interface or development took, such as a command-line tool that allows developers to manage industrial internet applications and service processes with the back-end process of the IIOT cloud 206. The command-line tool includes a set of commands that are invoked through a command-line interface. Developers may use the command-line interface to build industrial internet applications using the SDK and deploy them to the cloud . . . The api command may be used to display the current target, set the target, or change the target API gateway service. The apps command allows a developer to view which industrial internet applications the developer has deployed. Calling this command may return a list of industrial internet applications and information about each application. For example, each application may have a type, name, version, and channel . . .”{Hart - ¶ [0108 – 0109]}).
In  regard to claim 3, Hart fails to explicitly teach further comprising: receiving, by the computer, an input to deploy the microservice locally in the software development kit operating in the computer; and deploying, by the computer, the microservice locally in the software development kit operating in the computer while the one or more microservices are remotely deployed on a set of one or more servers in the remote computing environment.  However, Mukkamala teaches further comprising: receiving, by the computer (e.g. interface device aka mobile device 140 –Fig. 1), an input (“  [0048]) to deploy the microservice locally (e.g. a web or mobile application) in the software development kit operating in the computer (“ . . FIG. 15 is a block diagram illustrating an instance of a software development kit ( SDK) on an interface device such as a mobile device . . .” ¶ [0021];“. . . the operations module 108E includes a microservices marketplace where developers can publish their services and/or retrieve services from third parties. The operations module 108E can include a development framework for communicating with various available services or modules. The development framework can offer developers a consistent look and feel and a contextual user experience in web or mobile applications. . .” ¶ [0059]); and  deploying, by the computer, the microservice locally in the software development kit operating in the computer (“ . . . FIG. 15 is a block diagram illustrating an instance of an SDK 1502 on an interface device (e.g., the interface device 140 from FIG. 1) such as a mobile device 1508, and the IIoT cloud 106 comprising a mobile service platform 1504. In an example embodiment, an SDK can be provided for a developer to use to create one or more mobile industrial internet applications. The industrial internet applications can be a webapp 1510 or a native app 1512. In an example embodiment, multiple applications can be developed and linked together. . .” ¶ [0188], Fig. 15) while the one or more microservices are remotely deployed on a set of one or more servers in the remote computing environment (“ . . . FIG. 10 illustrates an application development cycle 1000 for an application to be deployed in the IIoT system 100, in accordance with an example embodiment. In the example embodiment of FIG. 10, various development tools can be made available to a developer to facilitate programming of IIoT applications. For example, various community contributions 1020 can be made available, such as using a Dashboard Seed configured to provide a developer with appropriate tooling, skeleton structure, framework, platform capabilities, and test data to facilitate application development deployment at the IIoT cloud 106. . . ” ¶ [0162], Fig. 10).

In regard to claim 5, Hart fails to explicitly teach wherein the browser of the computer generates a special hypertext transfer protocol header that refers to a local uniform resource locator corresponding to the local reverse proxy of the software development kit.    However Mukkamala teaches wherein the browser of the computer (“. . . A webapp 1510 can be a web application or application built with web technologies. One example of a webapp 1510 is an application comprised of Web Browser interpretable languages . . .” ¶ [0189]) generates a special hypertext transfer protocol header that refers to a local uniform resource locator (e.g. POST http://pmapi/boot/start) corresponding to the local reverse proxy (e.g. On Device Restful Services API from the API container– see Fig. 15) of the software development kit (“. . . An instance of the SDK can be referred to as a mobile app container 1502 or an industrial internet application container. The mobile app container 1502 can comprise a number of services. For example, the mobile app container 1502 can comprise a boot service 1514, a window (win) service 1515, a database 1516, an authentication service 1517, a notify service  [0191];” . . . An example method and Uniform Resource Locator (URL) that can be used to start the application initialization process can comprise: POST http://pmapi/boot/start. An example method and URL for reinitializing an application can comprise: POST http://pmapi/boot/restart. For example, the mobile device 1508 can send a request to initialize or reinitialize an application, to an industrial asset cloud computing system (e.g., a mobile service platform 1504 of the IIoT cloud 106). Once the user is authenticated the system (e.g., the mobile service platform 1504) determines whether it is the first time the user is accessing the system and whether or not the application is loaded on the device (e.g., mobile device 1508 . . .” ¶ [0195]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for managing industrial assets by using applications for interfacing with an optimizing industrial assets, the applications generated with development tools from a software development kit using an interface device, such as a mobile device, requests from the applications routed to an IIOT cloud using a browser through a common URL, as taught by Mukkamala, into a method and system for developing industrial asset applications on a mobile device using microservices developed using a software development kit where the requests and commands from the mobile device are sent to an IIOT cloud using an API gateway local to the mobile device which acts as a reverse proxy to communicate with the application on the IIOT cloud, as taught by Hart.   Such incorporation provides the platform of Hart, a more efficient mans to process a plurality of applications and their requests over a common redirect access, and that makes it simpler for the user of the mobile device to communicate with the IIOT to manage the industrial assets.
In regard to claim 6, Hart fails to explicitly teach wherein the local reverse proxy utilizes the special hypertext transfer protocol header when the local reverse proxy routes the other requests to the remote reverse proxy to indicate that the other requests are coming from the local reverse proxy of the software development kit.  However Mukkamala teaches wherein the local reverse proxy (e.g. On Device Restful Services API from the API container– see Fig. 15) utilizes the special hypertext transfer protocol header (e.g. POST http://pmapi/boot/start) when the local reverse proxy routes the other requests to the remote reverse proxy (e.g. ATM gateway 1524 – see Fig. 15) to indicate that the other requests are coming from the local reverse proxy (e.g. the other requests are coming from on-device restful services APIs)  of the software development kit (“. . . These industrial internet applications can also be referred to herein as an application or app. An industrial internet application can be used for accessing, generating, and storing data related to one or more industrial assets. The one or more webapps 1510 or native apps 1512 can run on top of an on-device restful services API. An instance of the SDK can be referred to as a mobile app container 1502 or an industrial internet application container. The mobile app container 1502 can comprise a number of services. For example, the mobile app container 1502 can comprise a boot service 1514, a window (win) service 1515, a database 1516, an authentication service 1517, a notify service 1518, a user service 1519, and one or more custom services 1520. This collection of services can be on-device RESTful services that can be extended, modified, and/or replaced  . . .” ¶¶ [0190 -0191]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for managing industrial assets by using applications for interfacing with an optimizing industrial assets, the applications generated with development tools from a software development kit using an interface device, such as a mobile device, where the applications can be either local or remote, requests from the applications routed to an IIOT cloud using a browser through a common URL, as taught by Mukkamala, into a method and system for developing industrial asset applications on a mobile device using microservices developed using a software development kit where the requests and commands from the mobile device are sent to an IIOT 
In regard to claim 7, Hart fails to explicitly teach wherein the remote reverse proxy utilizes the special hypertext transfer protocol header to enable the local reverse proxy of the software development kit running on the computer to interact with the one or more microservices remotely deployed.  However, Mukkamala teaches wherein the remote reverse proxy (e.g. ATM gateway 1524 see Fig. 2) utilizes the special hypertext transfer protocol header (e.g. POST http://pmapi/boot/start) to enable the local reverse proxy (e.g. on-device restful services APIs – API container) of the software development kit running on the computer (see Fig. 15) to interact with the one or more microservices remotely deployed (e.g. on the IIOT cloud) (“ . . . The system in the example embodiment of FIG. 15 can represent a simplified front-end to the IIoT cloud 106, including various microservices available to users of the mobile device 1508 to capture or otherwise manipulate data from the industrial machines 200 and/or the IIoT cloud 106. Analytic results, such as performed locally by the mobile device 1508 or remotely by the IIoT cloud 106 (e.g., using data received via the mobile device 1508), can be pushed to the same or different devices or machines, such as via the IIoT cloud 106, to enhance operability of one or more machines or assets . . . ” ¶ [0219]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for managing industrial assets by using applications for interfacing with an optimizing industrial assets, the applications generated with development tools from a software development kit using an interface device, such as a mobile device, where the applications can be either local or remote, requests from the applications routed to an IIOT 
In regard to claim 8, Hart fails to explicitly teach wherein the local reverse proxy running in the software development kit is able to route the other requests via the single uniform resource locator corresponding to the remote reverse proxy because the local reverse proxy has access to a session token linking the browser of the computer to the remote reverse proxy in a context of a single user login session.  However Mukkamala teaches wherein the local reverse proxy (e.g. on-device restful services APIs – API container) running in the software development kit (see Fig. 15) is able to route the other requests via the single uniform resource locator corresponding to the remote reverse proxy  (“ . . . An example method and URL for loading a specified web page can comprise: POST http://pmapi/window/pane?webapp=appname. When the win service 1515 receives the request, it can open a webview (for example) on the device to load the application . . .” ¶ [0197]) because the local reverse proxy has access to a session token (e.g. pin) (“. . . After the offline PIN has been created the boot service ensures that the user is authenticated via the online authentication or offline authentication. The boot service can ensure that a user who is authenticated with the offline PIN cannot access backend services until the user has been authenticated online. . . “¶ [0194]) linking the browser of the computer (“ . . . An example method and URL for retrieving a document can comprise: GET http://pmapi/db/databaseName/document/documentId . . .  ¶ [0198]) to the remote reverse proxy in a context of a single user login session (“ . . . The authentication service 1517 facilitates tasks such as login, logout, and management and validation of offline authentication credentials. For example, the authentication service 1517 can request user login information (e.g., user name, password, etc.) and interface with a security module (e.g., authentication service 1522) of the mobile service platform 1504, to authenticate a user of the mobile industrial internet application. Authentication can be conducted via a standard of authentication such as a uniform authentication and authorization system (UAA) or other such system . . . “¶ [0200]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for managing industrial assets by using applications for interfacing with an optimizing industrial assets, the applications generated with development tools from a software development kit using an interface device, such as a mobile device, where the applications can be either local or remote, requests from the applications routed to an IIOT cloud using a browser through a common URL, as taught by Mukkamala, into a method and system for developing industrial asset applications on a mobile device using microservices developed using a software development kit where the requests and commands from the mobile device are sent to an IIOT cloud using an API gateway local to the mobile device which acts as a reverse proxy to communicate with the application on the IIOT cloud, as taught by Hart.   Such incorporation provides the platform of Hart, a more efficient mans to process a plurality of applications and their requests over a common redirect URL access, and that makes it simpler for the user of the mobile device to communicate with the IIOT to manage the industrial assets and create applications using the SDK.
In regard to claim 9, the combination of Hart and Mukkamala teaches wherein the microservice locally deployed on the computer is one of a plurality of microservices in the microservice architecture remotely deployed in the remote computing environment (“. . . The mobile device 208 may be coupled with the IIOT cloud 206 via one or more networks as described earlier. The microservices, such as asset services 108A, analytics services 108B, data services 108C, and security services 108E as shown in FIG. 1  . . .”{Hart - ¶ [0074]}).
In regard to claim 10, the combination of Hart and Mukkamala teaches wherein the remote computing environment is a cloud computing environment (“. . . The systems and methods for managing industrial assets can include or can be a portion of an Industrial Internet of Things (IIoT). In an example, an IIoT connects industrial assets, such as turbines, jet engines, and locomotives to the Internet or cloud, or to each other in some meaningful way. The systems and methods described herein can include using a "cloud" or remote or distributed computing resource or service. The cloud can be used to receive, relay, transmit, store, analyze, or otherwise process information for or about one or more industrial assets . . . ” {Hart -¶ [0022]}).
In regard to claim 11, Hart teaches a computer system comprising(“. . . FIG. 7 is a diagrammatic representation of a machine, in the form of a computer system, within which a set of instructions may be executed for causing the machine to perform any one or more of the methodologies discussed herein. . . “¶ [0012]):
 a bus system  (“ . . . the machine 700 comprises processors 710, memory 730, and I/O components 750, which can be configured to communicate with each other via a bus 702. . . “¶ [0125]);
a storage device in communication with the bus system, wherein the storage device includes program instructions(“ . . . FIG. 7 is a block diagram illustrating components of a machine 700, according to some embodiments, able to read instructions from a machine-readable medium (e.g., a  [0124]);; and
a processor in communication with the bus system (“ . . . , the processors 710 (e.g., a central processing unit (CPU), a reduced instruction set computing (RISC) processor, a complex instruction set computing (CISC) processor, a graphics processing unit (GPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC), another processor, or any suitable combination thereof) include, for example, a processor 712 and a processor 714 that may execute the instructions 716 . . .”), wherein the processor executes the program instructions to manage microservice function requests by (“. . . Systems and methods are presented for a mobile device comprising an industrial internet application container  . . .” – abstract; “. . . the operations services may include a microservices marketplace where developers can publish their services and/or retrieve services from third parties. . .” ¶ [0050]):
receiving a request originating from a browser (see ¶ [0016] as described for the rejection of claim 1 and is incorporated herein)  of the computer system to execute a function (see ¶ [0122] as described for the rejection of claim 1 and is incorporated herein) corresponding to a microservice locally deployed on the computer system (see ¶ [0074] as described for the rejection of claim 1 and is incorporated herein)  using a software development kit operating in the computer system (see ¶ [0056] as described for the rejection of claim 1 and is incorporated herein); and
routing the request to execute the function to the microservice locally deployed on the computer system using a local reverse proxy (see Fig. 2, mobile app container including on device restful services API, see ¶ [0059] as described for the rejection of claim 1 and is incorporated herein) running in the software development kit (see ¶ [0073] as described for the rejection of claim 1 and is incorporated herein), wherein the local reverse proxy fronts (e.g. mobile app container including on device restful services API) and points to a plurality of microservices in a microservice architecture remotely deployed in a remote-computing environment(e.g. IIOT cloud – see Fig. 1) (see ¶ [0074] as described for the rejection of claim 1 and is incorporated herein); 
wherein: the microservice locally deployed on the computer system is a component of the microservice architecture(e.g. asset cloud computing system 106 with mobile services platform – see Fig. 1)  remotely deployed in the remote-computing environment (e.g. IIOT cloud – see Fig. 1) (see ¶ [0007], ¶ [0041] as described for the rejection of claim 1 and is incorporated herein);
a remote reverse proxy (e.g. API gateway 224)  fronts and points to the plurality of the microservices of the microservice architecture remotely deployed in the remote computing environment (see ¶ [0076] as described for the rejection of claim 1 and is incorporated herein);
and the local reverse proxy has access to a session token (e.g. client session) linking the browser (e.g. mobile application) of the computer system (see Fig. 2 mobile device) to the remote reverse proxy  (see Fig. 2, ¶¶[0077-0078] as described for the rejection of claim 1 and is incorporated herein) in a context of a single user login session (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein).
Hart fails to explicitly teach the local reverse proxy running in the software development kit is configured to route other requests via a single uniform resource locator corresponding to the remote reverse proxy.  However Mukkamala teaches the local reverse proxy (e.g. M2H mobile gateway 206, Fig.2, see ¶¶[0077-0078] as described for the rejection of claim 1 and is incorporated herein) running in the software development kit is configured to route other requests via a single uniform resource locator (e.g. redirect address)  corresponding to the remote reverse proxy (e.g. API gateway) 1524 see  [0106 – 0109], Fig.6, ¶ [0207 – 0209], Fig. 15) as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Mukkamala with Hart is described for the motivation of claim 1 and is incorporated herein.
In regard to claim 12, the combination of Hart and Mukkamala teaches wherein the processor further executes the program instructions to: generate the software development kit having the local reverse proxy (e.g. see Fig. 2 mobile app container see Hart ¶ [0059]) that fronts and points to the microservice locally deployed on the computer system (The disclosure can be found in {Hart - ¶ [0108 – 0109]} and is described for the rejection of claim 2 and is incorporated herein).
In regard to claim 13, Hart fails to explicitly teach wherein the processor further executes the program instructions to: receive an input to deploy the microservice locally in the software development kit operating in the computer system; and deploy the microservice locally in the software development kit operating in the computer system while the one or more microservices are remotely deployed on a set of one or more servers in the remote computing environment.  However, Mukkamala teaches wherein the processor further executes the program instructions to: receive an input (. . . an operator selects a parameter update for the industrial asset 102 using the interface device 140 . . .” ¶ [0048]) to deploy the microservice locally (e.g. a web or mobile application) in the software development kit operating in the computer system (The disclosure can be found in ¶ [0921], ¶ [0059] and is described for the rejection of claim 3 along with the motivation to combine the references and is incorporated herein); and deploy the microservice locally in the software development kit operating in the computer system (The disclosure can be found in ¶ [0188], Fig. 15 and is described for the rejection of claim 3 along with the motivation to combine the references and is incorporated herein) while the one or more microservices are remotely deployed on a set of one or more servers in the remote computing environment (The disclosure can be found in ¶ [0162], Fig. 10 and is described for the rejection of claim 3 along with the motivation to combine the references and is incorporated herein).
In regard to claim 15, Hart fails to explicitly teach wherein the browser of the computer system generates a special hypertext transfer protocol header that refers to a local uniform resource locator corresponding to the local reverse proxy of the software development kit.  However Mukkamala teaches wherein the browser of the computer  (see ¶ [0189]) generates a special hypertext transfer protocol header that refers to a local uniform resource locator (e.g. POST http://pmapi/boot/start) corresponding to the local reverse proxy (e.g. On Device Restful Services API – from the API container– see Fig. 15s) of the software development kit (The disclosure can be found in ¶ [0191], ¶ [0195] and is described for the rejection of claim 5 along with the motivation to combine the references and is incorporated herein).
In regard to claim 16, Hart teaches a computer program product comprising (“. . . Systems and methods are presented for a mobile device comprising an industrial internet application container  . . .” – abstract:
one or more computer-readable media including instructions (“ . . . FIG. 7 is a block diagram illustrating components of a machine 700, according to some embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein. Specifically, FIG. 7 shows a diagrammatic representation of the machine 700 in the example form of a computer system, within which instructions 716 (e.g., software, a program, an application 610, an applet, an app, or other executable code) for causing the machine 700 to perform any one or more of the methodologies discussed herein can be executed. . . “¶ [0124]) for managing microservice function requests, wherein “. . . the operations services may include a microservices marketplace where developers can publish their services and/or retrieve services from third parties. . .” ¶ [0050]):
the one or more computer-readable media are not transitory per se (see  ¶ [0127] “ . . . The term "machine-readable medium" shall accordingly be taken to include, but not be limited to, one or more data repositories in the form of a solid-state memory (e.g., flash memory), an optical medium, a magnetic medium, other non-volatile memory (e.g., erasable programmable read-only memory (EPROM)), or any suitable combination thereof. The term "machine-readable medium" specifically excludes non-statutory signals per se . . .”); and the instructions comprise (“. . . The industrial asset cloud computing system comprises an asset cloud computing system comprising a mobile service and a client software development kit (SDK). The mobile service may be a mobile backend service running on a cloud computing system that may be used by cross platform industrial internet applications that developers build using the SDK. The mobile service may comprise a set of core microservices configured to provide functionality to support industrial internet applications and integration with enterprise systems, third-party systems, and services including at least one of machine, asset, analytics, and security. . .” ¶ [0016]):
first program code for receiving a request originating from a browser (see ¶ [0016] as described for the rejection of claim 1 and is incorporated herein) of a computer to execute a function (see ¶ [0122] as described for the rejection of claim 1 and is incorporated herein) corresponding to a microservice locally deployed on the computer (see ¶ [0074] as described for the rejection of claim 1 and is incorporated herein)  using a software development kit operating in the computer, wherein the microservice locally deployed on the computer(see ¶ [0056] as described for the rejection of claim 1 and is incorporated herein); is a component of a microservice architecture remotely deployed in a remote-computing environment(e.g. IIOT cloud – see Fig. 1) (see [0007], ¶ [0041] as described for the rejection of claim 1 and is incorporated herein);
second program code for routing the request to execute the function to the microservice locally deployed on the computer using a local reverse proxy(see Fig. 2, mobile app container including  running in the software development kit(see ¶ [0073] as described for the rejection of claim 1 and is incorporated herein), wherein the local reverse proxy fronts (e.g. mobile app container including on device restful services API) and points to a plurality of microservices in the microservice architecture remotely deployed in the remote-computing environment(e.g. IIOT cloud – see Fig. 1) (see ¶ [0074] as described for the rejection of claim 1 and is incorporated herein);; and
third program code for receiving other requests originating from the browser of the computer to execute one or more other functions corresponding to one or more microservices in the microservice architecture remotely deployed in the remote computing environment(see ¶ [0007], ¶ [0016], ¶ [0041], ¶ [0050], ¶ [0056], ¶ [0074], ¶ [0122], Fig.1, Fig. 2 as described above; Further disclosure can be found in ¶ ¶ [0094 – 0100], Fig.4 and is described for the rejection of claim 1 and is incorporated herein);
wherein: the microservice architecture interacts with the function corresponding to the microservice locally deployed on the computer using the software development kit operating in the computer (see ¶ [0076], Fig. 2 as described above; Further disclosure can be found in ¶ [0100] and is described for the rejection of claim 1 and is incorporated herein);
a remote reverse proxy(e.g. API gateway 224)  fronts and points to the plurality of the microservices of the microservice architecture remotely deployed in the remote computing environment (see ¶ [0076] as described for the rejection of claim 1 and is incorporated herein);
and the local reverse proxy has access to a session token (e.g. client session)  linking the browser (e.g. mobile application)  of the computer (see Fig. 2 mobile device) to the remote reverse proxy (see Fig. 2, ¶¶[0077-0078] as described for the rejection of claim 1 and is incorporated herein)  in a context of a single user login session (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein).
the local reverse proxy running in the software development kit is configured to route the other requests via a single uniform resource locator corresponding to the remote reverse proxy.  However Mukkamala teaches the local reverse proxy (e.g. M2H mobile gateway 206, Fig.2, see ¶¶[0077-0078] as described for the rejection of claim 1 and is incorporated herein) running in the software development kit is configured to route other requests via a single uniform resource locator (e.g. redirect address)  corresponding to the remote reverse proxy (e.g. API gateway) 1524 see Fig. 15), ¶ ¶ [0106 – 0109], Fig.6, ¶ [0207 – 0209], Fig. 15) as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Mukkamala with Hart is described for the motivation of claim 1 and is incorporated herein.
In regard to claim 17, the combination of Hart and Mukkamala teaches wherein the instructions  further comprise: fourth program code for generating the software development kit having the local reverse proxy (e.g. see Fig. 2 mobile app container see Hart ¶ [0059]) that fronts and points to the microservice locally deployed on the computer system (The disclosure can be found in {Hart - ¶ [0108 – 0109]} and is described for the rejection of claim 2 and is incorporated herein).
In regard to claim 18, Hart fails to expclitly teach fourth program code for receiving an input to deploy the microservice locally in the software development kit operating in the computer; and 
fifth program code for deploying the microservice locally in the software development kit operating in the computer while the one or more microservices are remotely deployed on a set of one or more servers in the remote-computing environment.  However, Mukkamala teaches fourth program code for receiving an input (. . . an operator selects a parameter update for the industrial asset 102 using the interface device 140 . . to deploy the microservice locally (e.g. a web or mobile application)  in the software development kit operating in the computer (The disclosure can be found in ¶ [0921], ¶ ;; and 
fifth program code for deploying the microservice locally in the software development kit operating in the computer (The disclosure can be found in ¶ [0188], Fig. 15 and is described for the rejection of claim 3 along with the motivation to combine the references and is incorporated herein)  while the one or more microservices are remotely deployed on a set of one or more servers in the remote-computing environment (The disclosure can be found in ¶ [0162], Fig. 10 and is described for the rejection of claim 3 along with the motivation to combine the references and is incorporated herein).
In regard to claim 20, Hart fails to explicitly teach wherein the browser of the computer system generates a special hypertext transfer protocol header that refers to a local uniform resource locator corresponding to the local reverse proxy of the software development kit.  However Mukkamala teaches wherein the browser of the computer  (see ¶ [0189]) generates a special hypertext transfer protocol header that refers to a local uniform resource locator (e.g. POST http://pmapi/boot/start) corresponding to the local reverse proxy (e.g. On Device Restful Services API – from the API container– see Fig. 15s) of the software development kit (The disclosure can be found in ¶ [0191], ¶ [0195] and is described for the rejection of claim 5 along with the motivation to combine the references and is incorporated herein).
Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (U.S.2017/0220011 A1; herein referred to as Hart) in view of Mukkamala et al. (U.S. 2017/092414 A1; herein referred to as Mukkamala) as applied to claims 1 – 3, 5 – 13, 15 – 18, and 20 in further view of Schwed et al. (U.S.2019/0087835 A1; herein referred to as Schwed).
In regard to claim 4, the combination of Hart and Mukkamala  fails to explicitly teach wherein the browser of the computer is agnostic as to a deployment location of any microservice either locally or remotely deployed.  However Schwed teaches wherein the browser of the computer is agnostic  as to a deployment location of any microservice either locally or remotely deployed (“. . . The user interface microservice runs in a browser and may be hosted on the client side or be a web application accessed remotely, such as shown in FIG. 13. A user of the customer, such as a human resources manager, accesses the HCM through the user interface microservice... “¶ [0137]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for performing data analysis that is secured with a microservice architecture and data anonymization in a multitenant application and accessed via a user interface that runs in a browser and be hosted on the client side or be a web application accessed remotely, as taught by Schwed, into a method and system for developing industrial asset applications on a mobile device using microservices developed using a software development kit where the requests and commands from the mobile device are sent to an IIOT cloud using an API gateway which acts as a reverse proxy to communicate with the application on the IIOT cloud, and using applications for interfacing with an optimizing industrial assets, the applications generated with development tools from a software development kit using the interface device, such as a mobile device, requests from the applications routed to an IIOT cloud using a browser through a common URL, as taught by the combination of Hart and Mukkamala, as taught by Hart.   Such incorporation provides the platform of Hart and Mukkamala, a more efficient mans to process a plurality of applications and their requests over a common redirect access, and that makes it simpler for the user of the mobile device to communicate with the IIOT to manage the industrial assets.
In regard to claim 14, the combination of Hart and Mukkamala fails to explicitly teach wherein the browser of the computer system is agnostic as to a deployment location of any microservice either locally or remotely deployed.  However Schwed teaches wherein the browser of the computer system is agnostic  as to a deployment location of any microservice either locally or remotely deployed (The  [0137] and is described for the rejection of claim 4 along with the motivation to combine the references and is incorporated herein)
In regard to claim 19, the combination of Hart and Mukkamala fails to explicitly teach wherein the browser of the computer is agnostic as to a deployment location of any microservice either locally or remotely deployed.  However Schwed teaches wherein the browser of the computer is agnostic  as to a deployment location of any microservice either locally or remotely deployed (The disclosure can be found in ¶ [0134] and is described for the rejection of claim 4 along with the motivation to combine the references and is incorporated herein).
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JAMES N FIORILLO/Examiner, Art Unit 2444